PATTERSON, Chief Judge.
Ameraee Corporation, the defendant in a personal injury action, appeals from a final judgment entered against it after a jury trial. The Stallings, the plaintiffs in that action, cross-appeal from the trial court’s refusal to award prejudgment interest from the date of the jury verdict to the date of the entry of the final judgment. We affirm the final judgment in all *593respects except the issue of prejudgment interest. Once a jury has fixed the amount of a plaintiff’s damage by its verdict, the plaintiff is entitled to interest on that amount, and the interest is to be included in the final judgment. See Palm Beach County Sch. Bd. v. Montgomery, 641 So.2d 183 (Fla. 4th DCA 1994); Leigh M. Fisher, P.A. v. Ackerman, 744 So.2d 582 (Fla. 2d DCA 1999).
We, therefore, remand to the trial court for entry of an award of prejudgment interest.
NORTHCUTT and SALCINES, JJ., concur.